Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 08/02/2022 has been entered. Pending claims 1-18 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11 (dependent of claim 8), limitation reciting “the one or more material rolls” in line 3 lacks proper antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 0642656) in view of Miller (US 4608113), further in view of Rabin (US 2753267).
Re claim 1, White discloses a drinking straw (page 1, lines 9-11, final product is a drinking straw made from the machine shown in figs. 1-2), made of biodegradable material (paper), which drinking straw comprises a liquid channel (interior channel of the straw) and an edge section (lapping opposite edges of paper strip a shown in fig. 3, see page 1, lines 66-70 for how the overlapped edge is done), wherein the liquid channel (inside the straw) is essentially parallel to the edge section (parallel outside edges of strip a shown in fig. 3 are overlapped to make the edge section), characterized in that the drinking straw material (paper) is sustainable and recyclable (paper-based product can be recycled), and in that the drinking straw is formed of one essentially rectangular sheet-like piece (long rectangular sheet rolled onto roller A shown in figs. 3-4; see page 1, lines 53-61) of the paper material.
White does not teach the drinking straw comprises a heat sealed fastening, and wherein at least one material edge section is pressed flat in a manufacturing phase.
However, Miller discloses steps of forming a coated paper strip 101 (shown in fig. 4) into waterproof tube (shown in figs. 1, 2, 3) by overlapping edge sections (joint at 10, 22, 44/46 shown in figs. 1-3 respectively, wherein at least one material edge section (col. 1, ln 51-52: “In all cases the sealing takes place at the longitudinal edges of the strips”) is pressed flat (see figs. 2 and 11, col. 1, ln 65-66: “the heat sealing unit applies its gravitational weight to the seams”) in a manufacturing phase, and fastened via heat seal by melting the plastic coating on the strip 101 (col. 1, ln 53-60) to produce the waterproof tube 2. Teaching from Miller is reasonably pertinent to the problem the inventor is concerned because the steps are relevant to tube forming using paper-based material and heat sealed fastening. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the teachings of Miller to provide a heat sealed fastening, and wherein at least one material edge section is pressed flat in a manufacturing phase. The substitution of one known element (adhesive fastening) as taught by White with another (heat sealed fastening from the coating of the paper that is pressed flat) as taught by Miller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of fastening feature would have yielded predictable results, namely, securing the parallel edge portions to form the tube. 

White does not teach the paper material is specifically a coated cardboard. 
Rabin discloses that drink straw can be formed of paper or cardboard having paraffin coating thereon (col. 4, ln 25-27). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize paraffin coated cardboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, cardboard would be sturdier than paper and may be more desirable to some users.

Re claim 8, White discloses a drinking straw (page 1, lines 9-11), made of biodegradable material (paper), which drinking straw comprises a liquid channel (interior channel of the straw) and an edge section (lapping opposite edges of paper strip a shown in fig. 3, see page 1, lines 66-70 for how the overlapped edge is done), wherein the liquid channel (inside the straw) is essentially parallel to the edge section (parallel outside edges of strip a shown in fig. 3 are overlapped to make the edge section), characterized in that the drinking straw material (paper) is sustainable and recyclable (paper-based product can be recycled), and in that the drinking straw is formed of one essentially rectangular sheet-like piece (long rectangular sheet rolled onto roller A shown in figs. 3-4; see page 1, lines 53-61) of the paper material via a production machine (see figs. 1-2).
White does not teach the drinking straw comprises a heat sealed fastening, and wherein at least one material edge section is pressed flat in a manufacturing phase.
However, Miller discloses steps of forming a coated paper strip 101 (shown in fig. 4) into waterproof tube (shown in figs. 1, 2, 3) by overlapping edge sections (joint at 10, 22, 44/46 shown in figs. 1-3 respectively, wherein at least one material edge section (col. 1, ln 51-52: “In all cases the sealing takes place at the longitudinal edges of the strips”) is pressed flat (see figs. 2 and 11, col. 1, ln 65-66: “the heat sealing unit applies its gravitational weight to the seams”) in a manufacturing phase, and fastened via heat seal by melting the plastic coating on the strip 101 (col. 1, ln 53-60) to produce the waterproof tube 2. Teaching from Miller is reasonably pertinent to the problem the inventor is concerned because the steps are relevant to tube forming using paper-based material and heat sealed fastening. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the teachings of Miller to provide a heat sealed fastening, and wherein at least one material edge section is pressed flat in a manufacturing phase. The substitution of one known element (adhesive fastening) as taught by White with another (heat sealed fastening from the coating of the paper that is pressed flat) as taught by Miller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of fastening feature would have yielded predictable results, namely, securing the parallel edge portions to form the tube. 

White does not teach the paper material is specifically a coated cardboard. 
Rabin discloses that drink straw can be formed of paper or cardboard having paraffin coating thereon (col. 4, ln 25-27). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize paraffin coated cardboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In this case, cardboard would be sturdier than paper and may be more desirable to some users.

Re claim 2, White, as modified, discloses the edge section (long opposite outer edges of paper strip ‘a’, see fig. 3 of White being folded and overlapped via the folder F) comprises two overlapping layers of material (see White, page 1, lines 53-70), which are fastened to each other (fastened via heat sealed as modified in view of Miller, see above).

Re claim 3, White, as modified, discloses the two overlapping material layers of the edge section (long opposite outer edges of paper strip ‘a’, see fig. 3 of White being folded and overlapped via the folder F) have been fastened to each other by heat sealing thin sealable coatings (plastic coating) of the coated cardboard together (as modified in view of Miller and Rabin, see above).

Re claim 4, White, as modified, discloses a sectioned shape of the drinking straw (mold shown by White is round, see portion ‘g1’ and ‘g2’ in fig. 8) is round (see page 1, line 17) or ellipse or drop-shape.

Re claim 5, White , as modified, discloses the drinking straw comprises a printable (“printable” indicates capability of being printed on) surface for printings (any surface portion of the paper or cardboard material can be printed on).

Re claim 6, White, as modified, discloses the drinking straw (White, page 1, line 11) comprises a whole drinking straw covering printable (“printable” indicates capability of being printed on) surface for printings (the whole paper or cardboard material surface can be printed on).

Re claim 7, White, as modified, discloses whole surface of the sheet-like piece forming outer surface of the drinking straw (White in view of Rabin) is pre-printable before drinking straw forming process (outer surface of the straw can be pre-printed on).

Re claim 9, White, as modified, discloses the drinking straw (White page 1, line 11) is fabricated from one shapeable sheet-like piece (paper strip ‘a’), which is bended (via folder F) without sharp fold so that the two opposite edges (White page 1, lines 53-70) of the sheet-like piece are overlapped and overlapped sections are fastened (fastened as in view of Miller fig. 2, at 22) to each other forming the edge section and the liquid channel (channel inside the straw) is formed alongside and essentially parallel to the edge section.

Re claim 11, White, as modified, discloses a fabricating process the material for the drinking straws is rolled out as a web (strip ‘a’ shown in fig. 3 being rolled out) from the one or more material rolls (“suitable roll or reel” of the paper strip ‘a’, page 3, lines 14-17), which web (paper strip ‘a’) is formed and fastened to a shape of the drinking straw and the formed web (8) is cut to a desired length of the drinking straws (cut via knife R shown in fig. 19 and 20, White, page 5, lines 16-17).

Re claim 12, White, as modified, fails to disclose the production machine comprises several parallel webs (2 paper strips ‘a’ are shown in figs. 1-2), which are rolled out from several parallel material rolls  to produce parallelly the drinking straws (“suitable roll or reel” of the paper strip ‘a’, page 3, lines 14-17).

Re claim 13, White, as modified, discloses the drinking straw edge section (opposite edges being overlapped, White page 1, lines 53-70) is formed by fastening the shapeable sheet-like piece  overlapped material layers by heat sealing (in view of Miller fig. 2 at 22, col. 1, ln 53-60).

Re claim 14, White, as modified, discloses the drinking straw (White page 1 line 11) comprises raw cut edges (edges of the paper) are treated with hydrophobic coating (the entire straw, including the raw cut edges, is coated with Paraffin at nozzle U; White, page 2 lines 133-page 3 lines 2, page 5 line 58-60; paraffin is hydrophobic).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 0642656) in view of Miller (US 4608113) and Rabin (US 2753267), further in view of Sarson (US 20150210443). 
Re claim 10, White, as modified, discloses the material for the drinking straws  is rolled out from one or more material rolls (“suitable roll or reel” of the paper strip ‘a’, page 3, lines 14-17), 
White does not teach the material roll(s) is/are pre-printed with printings. 
	Sarson teaches various steps to make a paperboard container (fig. 1E) where the material can be a pre-printed roll stock (par. 339) that includes words or graphics on the container. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the teachings of Sarson to provide the material roll(s) is/are pre-printed with printings. Doing so would provide desirable display on the final straw, wording or graphics, for decoration or advertisement.

Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 0642656) in view of Miller (US 4608113) and Rabin (US 2753267), further in view of Choi (US 7789665).
Re claims 16, 18, White does not teach the liquid channel has a drop shape.
However, White does mention that the straw can be given a desired shape (round, square, oval) by suitable molding (page 1, lines 14-17). Additionally, Choi teaches an assembly 10 with a plurality of straws made to have various uncommon shapes including star, heart, half moon, etc. (fig. 1). A person of ordinary skill in the art would have had the technological capabilities to incorporate different straw shapes, including a drop shape liquid channel, via suitable molding as mentioned in White. No inventive effort would have been required. The functionality of a drop shape drinking straw would be the same as the round, square or oval straw. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the liquid channel of the straw into a drop shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 0642656) in view of Miller (US 4608113) and Rabin (US 2753267), further in view of Frantz (US 20080308674). 
Re claims 15 and 17, White does not teach the at least one material edge section is precut at a skewed angle.
Frantz discloses a method of forming a tubular duct from thermoplastic sheet being rolled such that opposite edge sections are joined together as shown in fig. 6 (see also par. 9), wherein the material edge sections 702 and 704 of the sheet 800 are precut at a skewed angle, as shown in figure 8 (par. 90-91). In paragraph 9, Frantz indicates that opposite edges of the sheet may or may not be beveled/precut at skewed angle. Frantz discloses finite alternative options for the material edge sections of the sheet to be formed into tubular structure: crenulated and/or beveled, or not, prior to being pressed and heat sealed. 
It would have been obvious to try any one of the presented options for the material edge section, including the material edge section being precut at a skewed angle, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, namely, allowing opposite edge sections of the sheet to be joined for tube forming. It has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421. Frantz also discloses the skewed angle edge sections advantageously help form a continuous seam. In forming drinking straw, continuous seam improves aesthetic and eases the cleaning. 

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 8, applicant argues that Miller merely discloses the gravitational weight of the heat sealing bar for providing necessary pressure to heat seal the edges therefore Miller does not teach "pressing the material edges flat in a manufacturing phase" (Remarks page 7). 
This is found not persuasive. Firstly, since neither the claim language or applicant's disclosure distinguish how flat or which range of pressures would be required in this "pressed flat in a manufacturing phase" step, any applied pressure onto the edges of the paper strip would meet this limitation of the claim. Additionally, Miller explicitly shows in figure 2 that the longitudinal outer edges at edge sections 22 being flat, as opposed being curved like portion 6 (see col. 3, ln 10-15: "In FIG. 2, the two longitudinal edges of single strip 2 of plastic coated paper are heat sealed in a waterproof radially outward extending seam 22. Surfaces 4 of each of the longitudinal edges are joined and heat sealed forming a plastic to plastic waterproof seam"). 
Further, the edge sections 22 shown in Miller’s figure 2 shows the same “pressed flat” condition as applicant’s edge section 4. There is not sufficient description in applicant’s specification to distinguish how the claimed edge sections is/are required to be flatter than what is shown in Miller. 

    PNG
    media_image1.png
    299
    389
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    179
    232
    media_image2.png
    Greyscale

	Miller’s edge section 22			Applicant’s edge section 4
  In light of these remarks, prior art rejections shall be maintained. 
Conclusion
Applicant's amendment/new claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752